UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

NEW HOPE FAMILY SERVICES, INC.,

                                  Plaintiff,

      vs.                                                 5:18-CV-1419
                                                          (MAD/TWD)
SHEILA J. POOLE, in her official capacity as Acting
Commissioner for the Office of Children and Family
Services for the State of New York,

                              Defendant.
____________________________________________

APPEARANCES:                                    OF COUNSEL:

ALLIANCE DEFENDING FREEDOM                      DAVID A. CORTMAN, ESQ.
1000 Hurricane Shoals Road, NE                  JACOB P. WARNER, ESQ.
Suite D1100                                     ERIK W. STANLEY, ESQ.
Lawrenceville, Georgia 30078
Attorneys for Plaintiff

ALLIANCE DEFENDING FREEDOM -                    JONATHAN A. SCRUGGS, ESQ.
AZ OFFICE                                       JEANA HALLOCK, ESQ.
15100 N. 90th Street                            JEREMIAH GALUS, ESQ.
Scottsdale, Arizona 85260                       ROGER GREENWOOD BROOKS, ESQ.
Attorneys for Plaintiff

OFFICE OF ROBERT E. GENANT                      ROBERT E. GENANT, ESQ.
3306 Main Street, Suite B
P.O. Box 480
Mexico, New York 13114
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                          ADRIENNE J. KERWIN, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendant

Mae A. D'Agostino, U.S. District Judge:

                       MEMORANDUM-DECISION AND ORDER
                                       I. INTRODUCTION

       Plaintiff New Hope Family Services, Inc. ("New Hope") commenced this civil rights

action on December 6, 2018 challenging the constitutionality of the New York Office of Children

and Family Services ("OCFS") interpretation and application of 18 N.Y.C.R.R. § 421.3(d). See

Dkt. No. 1. On December 12, 2018, New Hope filed a motion for a preliminary injunction

seeking to prevent OCFS from revoking New Hope's perpetual authorization to place children for

adoption during the pendency of this litigation. See Dkt. No. 15. On January 14, 2019, OCFS

cross-moved to dismiss the complaint in its entirety. See Dkt. No. 34. The Court granted OCFS's

motion to dismiss in its entirety and denied New Hope's motion for a preliminary injunction as

moot. See Dkt. No. 38. New Hope timely appealed. See Dkt. No. 40. On July 21, 2020, the

Second Circuit Court of Appeals issued an order reversing this Court's dismissal of New Hope's

Free Exercise and Free Speech claims and remanded this case for consideration of the motion for

a preliminary injunction with specific instructions that the Court is bound to follow, and also

noted that any appeal would be returned to the same panel. See Dkt. Nos. 44, 45. Currently

before the Court is Plaintiff's motion for a preliminary injunction. See Dkt. No. 15.

                                       II. BACKGROUND

A.     Regulatory Scheme

       In September 2010, New York State amended its Domestic Relations Law to codify the

right to adopt by unmarried adult couples and married couples regardless of sexual orientation or

gender identity. See 2010 S.B. 1523, Ch. 509; N.Y. Dom. Rel. Law § 110. "New York law

authorizes the Commissioner of OCFS to enforce laws and rules pertaining to adoption." New

Hope Family Servs. v. Poole, 966 F.3d 145, 153 (2d Cir. 2020) (citing N.Y. Soc. Serv. Law §

34(3)(e)). Pursuant to that authority, in January 2011, OCFS informed authorized adoption

                                                  2
agencies in New York that the amendment brought the Domestic Relations Law into compliance

with existing case law and was "intended to support fairness and equal treatment of families that

are ready, willing and able to provide a child with a loving home." After providing further

guidance, adoption agencies were advised that, among other things, "discrimination based on

sexual orientation in the adoption study assessment process is prohibited."

        In November 2013, OCFS promulgated 18 N.Y.C.R.R. § 421.3(d) which, in accordance

with existing law, prohibits "discrimination and harassment against applicants for adoption

services on the basis of race, creed, color, national origin, age, sex, sexual orientation, gender

identity or expression, marital status, religion, or disability" and requires that agencies authorized

by New York to provide adoption services "shall take reasonable steps to prevent such

discrimination or harassment by staff and volunteers, promptly investigate incidents of

discrimination and harassment, and take reasonable and appropriate corrective or disciplinary

action when such incidents occur." 18 N.Y.C.R.R. § 421.3(d).

       "Adoption services in New York can only be provided by 'authorized agencies,' i.e.,

entities incorporated or organized under New York law with corporate or legal authority 'to care

for, to place out or to board out children.'" New Hope, 966 F.3d at 150 (quoting N.Y. Soc. Serv.

Law §§ 371(10)(a), 374(2)). Agencies authorized to provide adoption services in New York must

receive and respond to inquiries from, conduct orientation sessions for, and offer OCFS-approved

applications to prospective parents. See 18 N.Y.C.R.R. § 421.15. After an adoption application is

received, an adoption study must be completed. See id. at § 421.13. An adoption study must

explore the following characteristics of prospective parents:

               (1) capacity to give and receive affection;

               (2) ability to provide for a child's physical and emotional needs;

                                                   3
               (3) ability to accept the intrinsic worth of a child, to respect and
               share his past, to understand the meaning of separation he has
               experienced, and to have realistic expectations and goals;

               (4) flexibility and ability to change;

               (5) ability to cope with problems, stress and frustration;

               (6) feelings about parenting an adopted child and the ability to make
               a commitment to a child placed in the home; and

               (7) ability to use community resources to strengthen and enrich
               family functioning.

Id. at § 421.16(a). An application may only be rejected if (1) an applicant does not cooperate with

the adoption study; (2) an applicant is "physically incapable of caring for an adoptive child;" (3)

an applicant is "emotionally incapable of caring for an adopted child;" or (4) an applicant's

approval "would not be in the best interests of children awaiting adoptions." Id. at § 421.15(g).

Once an application is approved, the agency must add the applicant to the adoptive parent registry.

See id. at §§ 421.15(i), 424.3(a).

       "Authorized agencies can then board such children in foster homes or place them in

prospective adoptive homes based on the agencies' assessment of the children's 'best interests.'

Most relevant here, authorized agency approval, or consent, is required to finalize the adoption of

any child placed by that agency." New Hope, 966 F.3d at 151 (quoting N.Y. Dom. Rel. Law §§

111(1)(f), 113(1)). In making placement decisions, the agency must consider, among other things,

(1) the ages of the child and prospective parent(s); (2) "the physical and emotional needs of the

child in relation to the characteristics, capacities, strengths and weaknesses of the adoptive

parent(s);" (3) "the cultural, ethnic or racial background of the child and the capacity of the




                                                   4
adoptive parent to meet the needs of the child with such a background;" and (4) the ability of a

child to be placed in a home with siblings and half-siblings. See id. Additionally, agencies must

               [m]ake an effort to place each child in a home as similar to and
               compatible with his or her religious background as possible with
               particular recognition that section 373(3) of the Social Services Law
               requires a court, when practicable, to give custody through adoption
               only to persons of the same religious faith as that of the child.

Id. at § 421.18(c). Further, the Social Services Law provides that, "so far as consistent with the

best interests of the child, and where practicable," the religious wishes of the birth parents should

be honored. See N.Y. Soc. Serv. Law § 373(7).

B.     New Hope Family Services

       When an entity seeks to facilitate adoptions in New York, it must qualify as an "authorized

agency" under the law before it may provide those services. See N.Y. Soc. Serv. Law §

371(10)(a); N.Y. Soc. Serv. Law § 374(2). New Hope is an "authorized agency" with the

authority to "place out or to board out children...," N.Y. Soc. Serv. Law § 371(10)(a), and "receive

children for purposes of adoption." N.Y. Dom. Rel. Law § 109(4). As an "authorized agency,"

New Hope must be "incorporated or organized under the laws of this state with corporate power

or empowered by law to care for, to place out or to board out children ... [and] shall submit and

consent to the approval, visitation, inspection and supervision of such office as to any and all acts

in relation to the welfare of children performed or to be performed under this title." N.Y. Soc.

Serv. Law § 371(10)(a). Additionally, OCFS must approve an agency's certificate of

incorporation. See id. at § 460-a.

       In 1965, Evangelical Family Service, Inc., New Hope's predecessor agency, obtained a

two-year certificate of incorporation from New York's Board of Social Welfare authorizing it "to

accept legal custody and guardianship of children; to provide protective service for children; to

                                                  5
provide foster care service to child[ren] and unwed mother[s]; to place children for adoption; and

[to] function in complete cooperation with all existing social welfare agencies." New Hope, 966

F.3d at 155-56 (quotation omitted). In 1967, New York made Evangelical Family Service's

certificate of incorporation "perpetual." Id. at 156.

C.      The Complaint

        In 1958, Pastor Clinton H. Tasker founded what became New Hope Family Services as a

Christian ministry to care for and find adoptive homes for children whose birth parents could not

care for them. See Dkt. No. 1 at ¶ 3. New Hope dedicates a considerable portion of the complaint

setting forth its religious beliefs, which the Court will not fully recount here. The Court fully

accepts that New Hope and its employees have these sincerely held religious beliefs.

        It is because of these religious beliefs that "New Hope will not recommend or place

children with unmarried couples or same sex couples as adoptive parents." Id. at ¶ 153. New

Hope's "Special Circumstances" policy states, in part, as follows:

                If the person inquiring to adopt is single ... [t]he Executive Director
                will talk with them to discern if they are truly single or if they are
                living together without the benefit of marriage ... because New
                Hope is a Christian Ministry it will not place children with those
                who are living together without the benefit of marriage.

                If the person inquiring to adopt is in a marriage with a same sex
                partner ... ([t]he Executive Director will ... explain that because
                New Hope is a Christian Ministry, we do not place children with
                same sex couples).

Id. at ¶ 154.

        New Hope claims that it has worked with unmarried individuals who are truly single in the

past and remains willing to work with such individuals. See id. at ¶ 155. Further, New Hope

claims that because it "handles inquiries from unmarried couples and same-sex couples pursuant


                                                   6
to the policy and practice described above, New Hope has never denied an unmarried couple or

same-sex couple's application." Id. at ¶ 156. "Whenever a same-sex couple or unmarried couple

is interested in a referral, New Hope refers them to the appropriate county social services office or

another provider." Id.

          Until recently, New York adoption law required that authorized agencies could only place

children for adoption with "an adult unmarried person or an adult husband and his adult wife."

N.Y. Dom. Rel. Law § 110 (2009). As mentioned above, in September 2010, New York amended

its law to allow authorized agencies to place children for adoption with "an adult unmarried

person, an adult married couple together, or any two unmarried adult intimate partners together."

N.Y. Dom. Rel. Law § 110 (2010). New Hope notes that permissive language is used throughout

the amended law and claims that "New York has never amended its law to require authorized

agencies to place children for adoption with 'an adult unmarried person,' a same-sex 'adult married

couple together,' or 'two unmarried adult intimate partners together.'" Dkt. No. 1 at ¶ 163

(emphasis in original). New Hope contends that "OCFS is attempting to use regulations to require

exactly that: on July 11, 2011, OCFS issued a second letter that purported to clarify, but in fact

materially changed, the adoption regulations then found in 18 NYCRR 421.16 and subpart (h). In

that letter, OCFS declared that 'the intent of' subpart (h) 'is to prohibit discrimination based on

sexual orientation in the adoption study assessment process. In addition, OCFS cannot

contemplate any case where the issue of sexual orientation would be a legitimate basis, whether in

whole or in part, to deny the application of a person to be an adoptive parent.'" Id. at ¶ 164

(quoting Office of Children & Family Services, Informational Letter, 11-OCFS-INF-05 (July 11,

2011)).



                                                   7
         In 2013, OCFS amended its adoption regulations, declaring that authorized agencies,

"providing adoption services shall ... (d) prohibit discrimination and harassment against applicants

for adoption services on the basis of race, creed, color, national origin, age, sex, sexual

orientation, gender identity or expression, marital status, religion, or disability ...." 18 N.Y.C.R.R.

§ 421.3 (2018). Following the 2013 changes, OCFS issued another informational letter in 2016

which stated as follows:

                [T]his policy directive requires the formalization of any existing
                nondiscrimination and harassment policies and procedures, and
                possibly the revision of such policies and procedures, by requiring
                that ... [voluntary agencies] ... not engage in or condone
                discrimination ... on the basis of race, creed, color, national origin,
                sex, religion, sexual orientation, gender identity or expression,
                marital status or disability against ... applicants for adoption
                services, ... prospective foster parents, foster parents, or children in
                foster care.

Dkt. No. 1 at ¶ 167. New Hope claims that OCFS promulgated these new regulations "purporting

to require adoption providers to place children with unmarried and same-sex couples in complete

disregard for the law, the scope of OCFS's authority, and the rights of adoption providers." Id. at

¶ 168.

         In January or February of 2018, Suzanne Colligan of OCFS called New Hope's then

Acting Executive Director, Judith A. Geyer. See id. at ¶ 182. During the call, Ms. Colligan

conveyed that, under a new policy implemented in 2018, OCFS would be conducting

comprehensive on-site reviews of each private provider's procedures. See id. On July 18, 2018,

Ms. Colligan sent an email to Ms. Geyer to schedule the adoption program review and included a

list of things she needed to review, including New Hope's policies and procedures. See id. at ¶

183. Based on Ms. Colligan's direction that she would need a copy of New Hope's policies and



                                                    8
procedure manual, Ms. Geyer updated New Hope's formal policies and procedures on adoption

into one consolidated manual. See id. at ¶ 184.

       On August 28, 2018, Ms. Geyer received an email from Ms. Colligan, stating in part:

               I also thought that it might be helpful for you to see the application
               we use with agencies requiring reauthorization for corporate
               authority. Since you are authorized in perpetuity, your agency is not
               required to complete/submit this form. However, I will be asking
               many of the program questions on it, so you may find it helpful in
               preparing for my visit.

Dkt. No. 1 at ¶ 185.

       On September 6, 2018, Ms. Colligan met with Ms. Geyer and Kathy Decesare, New

Hope's Center Director, and took a copy of New Hope's policy and procedure manual with her

when she left. See id. at ¶ 186. On October 1, 2018, OCFS sent a letter to Ms. Geyer that praised

a number of strengths in New Hope's program, thanked New Hope for its professionalism during

the meeting, and suggested a follow-up meeting to discuss a few opportunities for improvement.

See id. at ¶ 187. On or about October 9, 2018, Ms. Geyer received a call from Ms. Colligan.

During the call, Ms. Colligan stated that she had been reading New Hope's policies and

procedures manual, and that New Hope's policy not to place children with those who are living

together without the benefit of marriage or with same-sex couples violated 18 N.Y.C.R.R. §

421.3. See id. at ¶ 188. New Hope claims that Ms. Colligan told Ms. Geyer that New Hope

would have to comply with § 421.3 by placing children with unmarried couples and same-sex

couples. See id. at ¶ 189. Further, Ms. Colligan stated that if New Hope did not comply, New

Hope would be "choosing to close." Id. at ¶ 190. Ms. Geyer responded that New Hope would be

unwilling to violate its religious beliefs by placing children with unmarried or same-sex couples.

See id. at ¶ 191. Ms. Colligan responded by stating that "'[s]ome Christian ministries have


                                                  9
decided to compromise and stay open.'" Id. at ¶ 192. Ms. Colligan informed Ms. Geyer that she

would be getting a letter from OCFS mandating compliance by a specific date. See id. at ¶ 194.

        On October 11, 2018, Ms. Colligan emailed Ms. Geyer, stating in part as follows:

                You will be receiving a letter from our office soon requesting a
                formal written response regarding your agency's position. When
                OCFS receives written notification of an agency's intention to close
                a program, OCFS will respond with written instructions to the
                agency with the steps they must take. These steps include the
                agency's responsibility to seek and obtain agreement with another
                NYS authorized agency to maintain and store their adoption
                records, of which includes the handling of activities outlined in the
                legally bound agreements with birth parents.

Id. at ¶ 195.

        On October 12, 2018, Ms. Colligan sent an email to Ms. Geyer stating that "[w]e will put

Monday's follow up meeting [to discuss a few minor improvements identified during the visit] on

hold for now. The purpose of the follow up meeting would be to work on the necessary changes

to your agency policy manual. Based on our recent phone call, the follow up meeting for those

purposes does not appear needed at this time." Id. at ¶ 196. On October 17, 2018, Ms. Colligan

indicated in an email to Ms. Geyer that she had mailed out a certified letter. That email stated that

"[o]nce the letter is returned providing us with written notice of your intent, we will send out a

letter outlining our expectations around the handling of those that you are currently providing

services and the adoption records." Id. at ¶ 197.

        On October 26, 2018, Ms. Geyer received an electronic copy of the letter to which Ms.

Colligan had referred. The letter stated that New Hope's policy pertaining to "not placing

'children with those who are living together without the benefit of marriage' or 'same-sex couples'

violates Title 18 NYCRR § 421.3." Id. at ¶ 198. The letter further stated:



                                                    10
                OCFS hereby requests a formal written response from [New Hope]
                stating the agency's position in regard to revising this policy to
                eliminate those portions that violate the above-cited regulation.
                Please respond within 15 days of receipt of this letter indicating
                specifically whether [New Hope] intends to revise the present policy
                and continue the existing adoption program, or that [New Hope]
                will not revise the policy so as to comply with the above-cited
                regulation. Please be aware that should the agency fail to bring the
                policy into compliance with the regulation, OCFS will be unable to
                approve continuation of [New Hope's] current adoption program
                and [New Hope] will be required to submit a close-out plan for the
                adoption program.

Id. (quoting Dkt. No. 1-7). New Hope was given until November 30, 2018 to respond to OCFS's

letter. See id. at ¶ 199.

D.      Procedural History

        On December 6, 2018, New Hope filed its complaint alleging that OCFS has violated

various constitutional rights protected by the First and Fourteenth Amendments. See Dkt. No. 1.

In its first cause of action, New Hope contends that OCFS's interpretation and enforcement of 18

N.Y.C.R.R. § 421.3(d) "targets, shows hostility toward, and discriminates against New Hope

because of its religious beliefs and practices" in violation of the First Amendment's Free Exercise

Clause. See id. at ¶¶ 230-63. In its second cause of action, New Hope argues that applying

"section 421.3(d) to New Hope requires New Hope to engage in speech and expression that it

does not wish to convey – speech and expression that violates its core religious beliefs – by

compelling it to recommend same-sex couples or unmarried couples as adoptive parents" in

violation of the First Amendment. See id. at ¶¶ 264-78. In its third cause of action, New Hope

contends that section 421.3(d) treats New Hope's speech and exercise of its religious views

differently from persons similarly situated to it in violation of the Equal Protection Clause of the

Fourteenth Amendment. See id. at ¶¶ 279-90. Finally, in its fourth cause of action, New Hope


                                                  11
alleges that OCFS "has violated the unconstitutional conditions doctrine by conditioning New

Hope's perpetual authorization to provide adoption services on its willingness to relinquish its

First Amendment rights." Id. at ¶¶ 291-95.

       On December 12, 2018, New Hope filed a motion for a preliminary injunction. See Dkt.

No. 15. On January 14, 2019, OCFS moved to dismiss the complaint in its entirety. See Dkt. No.

34. On February 19, 2019, after the motions were fully briefed, the Court held oral arguments on

both pending motions. On May 16, 2019, the Court granted OCFS's motion to dismiss the

complaint and denied New Hope's motion for a preliminary injunction as moot. See Dkt. No. 38.

New Hope timely appealed. See Dkt. No. 40. On July 21, 2020, the Second Circuit issued a

decision reversing the Court's dismissal of New Hope's Free Exercise and Free Speech claims and

remanded the case for a decision on the motion for a preliminary injunction. See Dkt. No. 44. In

its decision, however, the Circuit listed numerous factors and pieces of evidence that this Court

should consider in reaching its conclusion. See New Hope, 966 F.3d at 180-83. For the following

reasons, New Hope's motion for a preliminary injunction is granted.

                                         III. DISCUSSION

A.     Standard of Review

       A preliminary injunction "is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion." Moore v.

Consol. Edison Co., 409 F.3d 506, 510 (2d Cir. 2005) (citation omitted). "A decision to grant or

deny a preliminary injunction is committed to the discretion of the district court." Polymer Tech.

Corp. v. Mimran, 37 F.3d 74, 78 (2d Cir. 1994) (citation omitted).

       A party seeking a preliminary injunction must establish "'a threat of irreparable injury and

either (1) a probability of success on the merits or (2) sufficiently serious questions going to the

                                                  12
merits of the claims to make them a fair ground of litigation, and a balance of hardships tipping

decidedly in favor of the moving party.'" Allied Office Supplies, Inc. v. Lewandowski, 261 F.

Supp. 2d 107, 108 (D. Conn. 2003) (quoting Motorola Credit Corp. v. Uzan, 322 F.3d 130, 135

(2d Cir. 2003)).

       The Supreme Court has observed that the decision of whether to award preliminary

injunctive relief is often based on "procedures that are less formal and evidence that is less

complete than in a trial on the merits." Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

Consonant with this view, the Second Circuit has held that a district court may consider hearsay

evidence when deciding whether to grant preliminary injunctive relief. See Mullins v. City of New

York, 626 F.3d 47, 52 (2d Cir. 2010). Therefore, the strict standards for affidavits under the

Federal Rules of Evidence and in support of summary judgment under Rule 56(c)(4) of the

Federal Rules of Civil Procedure requiring that an affidavit be made on personal knowledge are

not expressly applicable to affidavits in support of preliminary injunctions. See Mullins v. City of

New York, 634 F. Supp. 2d 373, 384 (S.D.N.Y. 2009) (citations omitted). Nevertheless, courts

have wide discretion to assess the affidavit's credibility and generally consider affidavits made on

information and belief to be insufficient for a preliminary injunction. See 11A Charles Alan

Wright et al., Federal Practice and Procedure § 2949 (2d ed. 1995); Mullins, 634 F. Supp. 2d at

373, 385, 390 n.115 (declining to fully credit the "defendants' hearsay affidavit" and noting that

while the court "may consider hearsay evidence in a preliminary injunction hearing ... , a court

may weigh evidence based on whether such evidence would be admissible under the Federal

Rules of Evidence").

       Even if the plaintiff demonstrates irreparable harm and a likelihood of success on the

merits, the remedy of preliminary injunctive relief may still be withheld if equity so requires. "An

                                                  13
award of an injunction is not something a plaintiff is entitled to as a matter of right, but rather it is

an equitable remedy issued by a trial court, within the broad bounds of its discretion, after it

weighs the potential benefits and harm to be incurred by the parties from the granting or denying

of such relief." Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 68 (2d Cir. 1999) (citation omitted).

        "[B]ecause New Hope seeks a preliminary injunction to stay government action taken in

the public interest pursuant to a statutory (and regulatory) scheme, it must establish both a

likelihood of success on the merits and irreparable harm in the absence of an injunction." New

Hope, 966 F.3d at 181 (citing Alliance for Open Soc'y Int'l, Inc. v. Agency for Int'l Dev., 651 F.3d

218, 230 (2d Cir. 2011), aff'd., 570 U.S. 205 (2020); Alleyne v. N. Y. State Educ. Dep't, 516 F.3d

96, 101 (2d Cir. 2008)). "The 'loss of First Amendment freedoms ... unquestionably constitutes

irreparable injury.'" Id. (quoting Int'l Dairy Foods Ass'n v. Amestoy, 92 F.3d 67, 71 (1996)).

"Thus, 'the dominant, if not the dispositive, factor' in deciding whether to grant a preliminary

injunction in this case is New Hope's ability to demonstrate likely success on the merits of its Free

Exercise and Free Speech claims." Id. (quoting N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d

483, 488 (2d Cir. 2013)).

B.      Likelihood of Success on the Merits

        1. Free Exercise Claim

        The First Amendment states that "Congress shall make no law respecting an establishment

of religion, or preventing the free exercise thereof ...." U.S. Const. amend. I. "The Fourteenth

Amendment extends the protections of these Establishment and Free Exercise Clauses against

state and local governments." New Hope, 966 F.3d at 160 (citing U.S. Const. amend. XIV;

Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)). "The Free Exercise Clause, in particular,

guarantees to all Americans the 'right to believe and profess whatever religious doctrine [they]

                                                   14
desire[],' even doctrines out of favor with a majority of fellow citizens." Id. at 161 (quoting

Employment Div. v. Smith, 494 U.S. 872, 877 (1990)).

        "'At a minimum, the protections of the Free Exercise Clause pertain if the law at issue

discriminates against some or all religious beliefs or regulates or prohibits conduct because it is

undertaken for religious reasons.'" Commack Self-Service Kosher Meats, Inc. v. Hooker, 680 F.3d

194, 210 (2d Cir. 2012) (quoting Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 532 (1993)). "Nonetheless, 'the right of free exercise does not relieve an individual of

the obligation to comply with a valid and neutral law of general applicability on the ground that

the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).'" Id.

(quoting Smith, 494 U.S. at 879). "'[I]f the object of a law is to infringe upon or restrict practices

because of their religious motivation, the law is not neutral, and it is invalid unless it is justified

by a compelling interest and is narrowly tailored to advance that interest.'" Id. (quoting Lukumi,

508 U.S. at 533) (internal citation omitted). "But the law has permitted government to avoid

showing a compelling interest and narrow tailoring if the challenged ban on a religious practice is

required by a valid and neutral law of general applicability." New Hope, 966 F.3d at 162 (citing

Smith, 494 U.S. at 879).

        "The Supreme Court has instructed that a law is not neutral if its object 'is to infringe upon

or restrict practices because of their religious motivation.'" Id. (quoting Lukumi, 508 U.S. at 533).

Both this Court and the Second Circuit have found that the regulation at issue here, 18

N.Y.C.R.R. § 421.3(d), is facially neutral. See id. at 163. However, this is only the first step. At

the second step, "a court must 'survey meticulously' the totality of the evidence, 'both direct and

circumstantial.'" Id. "It must consider 'the historical background of the decision under challenge,

the specific series of events leading to the enactment or official policy in question, and the

                                                   15
legislative or administrative history, including contemporaneous statements made by members of

the decisionmaking body.'" Id. (quoting Lukumi, 508 U.S. at 540 (internal quotation marks

omitted); accord Masterpiece Cakeshop v. Colo. Civil Rights Comm'n, 138 S. Ct. 1719, 1731

(2018)). Finally, "the effect of a law in its real operation is strong evidence of its object."

Lukumi, 508 U.S. at 535.

        In its supplemental briefing, New Hope argues that section 421.3(d) is neither neutral in

either its origin or its enforcement nor narrowly tailored to advance a compelling interest. See

Dkt. No. 52 at 17, 22. Specifically, New Hope points to multiple examples of conduct or

statements which, when viewed in their totality, create suspicion of religious animosity. See id. at

17. Additionally, New Hope argues that OCFS has failed to identify any relevant compelling state

interest and that, even if it had, closing New Hope does not meet strict scrutiny. See id. at 25-27.

In opposition, OCFS argues that section 421.3(d) is neutral and generally applied. See Dkt. No.

53-4 at 1, 5-6. OCFS also argues that section 421.3(d) and its enforcement of the regulation

through closure of New Hope is narrowly tailored to advance multiple compelling government

interests. See id. at 6-13.

        In examining the issue of neutrality of section 421.3(d), the Second Circuit found that the

pleadings "give rise to the 'slight suspicion' of religious animosity[.]" New Hope, 966 F.3d at 165.

The Second Circuit identified a number of allegations which, in totality, led to its conclusion and

urged this Court to consider the same on remand. See id. First, the Second Circuit noted the

disconnect between the seemingly permissive language used in the Domestic Relations Law and

OCFS's mandatory approach in section 421.3(d). See id. at 165-66. Second, the Second Circuit

noted OCFS's almost five year delay in enforcing section 421.3(d) against New Hope. See id. at

166. Third, the complaint alleges that OCFS personnel stated, in effect, that adoption agencies

                                                   16
were essentially required to abandon their religious views if they conflicted with state law. See id.

at 167-68. Fourth, the Second Circuit noted the severity of OCFS's action against New Hope. See

id. at 168-69. Forcing New Hope to close was perceived by the Circuit as an incredibly severe

reaction which "add[s] some weight to New Hope's claim of hostility toward its religious beliefs."

See id. at 168-69. Finally, the Circuit noted allegations that OCFS forced the closure of multiple

other adoption agencies which shared New Hope's beliefs about family and marriage. See id. at

169. These allegations, the Circuit explained, seem to be evidence of the "'effect of the law in its

real operation'" which can be strong evidence of the object of the law. See id. (citing Lukumi, 508

U.S. at 535).

       In its decision, the Second Circuit recommended that the Court consider the lack of

evidence that section 421.3(d) applies uniformly and neutrally to all authorized adoption agencies.

See id. at 181. In their supplemental briefing, OCFS argues only that "[a]s the Second Circuit

recognized, 'a generally applicable anti-discrimination regulation will usually be understood to

indicate neutrality rather than religious animosity.'" See Dkt. No. 53-4 at 8.

       As previously mentioned, the Second Circuit noted a "disconnect between [section

421.3(d)] and the law it purports to implement, [New York Domestic Relations Law Section

110]." New Hope, 966 F.3d at 165. The Circuit described the statute as "permissive" and found

that it does not contain a mandate "requiring adoption agencies to approve adoption by any

persons." Id. Citing debate transcripts from the New York State Assembly, OCFS argues that it

"reasonably interpreted the statute as permitting the agency to require that unmarried and same-

sex couples be treated equally[.]" See Dkt. No. 53-4 at 10-12. However, in light of the Circuit's

finding that the statute is "permissive," the Court cannot find OCFS's interpretation reasonable.



                                                 17
        The plain language of section 110 serves to expand the persons who "may adopt." See

N.Y. Dom. Rel. Law § 110; New Hope, 966 F.3d at 165. It does not impose any requirement on

adoption agencies as to which adoption applications the agency must approve. See N.Y. Dom.

Rel. Law § 110. Additionally, as the Second Circuit explained, examination of the enactment

history reveals that included in the bill jacket is a statement from the Governor which states that

the law allows more people to adopt than ever before "without compelling any agency to alter its

present policies." New Hope, 966 F.3d at 166 (quoting Gov. Mem., New York Bill Jacket, 2010

S.B. 1523, ch. 509). This evidence indicates that the law was permissive, thereby indicating that

OCFS's implementation of section 421.3(d) demonstrates some animosity towards particular

religious beliefs.

        In its supplemental briefing, OCFS provides an explanation for the delay in enforcement

of section 421.3(d) against New Hope. See Dkt. No. 53-4 at 6-8. OCFS essentially argues that

they were unaware of New Hope's discriminatory practices until 2018. See id. at 8. This lack of

review is because New Hope was one of a small number of adoption agencies that operated with

perpetual corporate authority. See id. at 7-8. OCFS's previous review process would occur during

the corporate re-authorization process, but in 2017, it was discovered that this process resulted in

agencies operating with perpetual corporate authority going significant lengths of time without

review or visits from OCFS. See id. As a result of this discovery, OCFS modified its review

procedures to include regular reviews for agencies operating with perpetual corporate authority,

such as New Hope. See id. at 8. Also following this discovery, OCFS, as part of a remedial

effort, reviewed all approved adoption agencies with perpetual corporate authority, including New

Hope. See id. This evidence appears to cut against a finding that New Hope was targeted for

review and action because of their religious beliefs.

                                                 18
        However, the Second Circuit also considered allegations of certain statements made by

OCFS personnel in evaluating hostility towards religious beliefs. See New Hope, 966 F.3d at 167-

68. Specifically, New Hope alleges that when it protested OCFS's instruction to approve

adoptions for same-sex couples or close its adoption service, OCFS responded that "[s]ome

Christian ministries have decided to compromise and stay open." See Dkt. No. 1 at ¶ 192. New

Hope also cites to a statement of OCFS's spokeswoman which she made in commenting on the

closure of a Christian adoption agency in Buffalo. See id. at ¶ 204. New Hope alleges that OCFS

stated that

               New York State law is clear ... discrimination of any kind is illegal
               and in this case OCFS will vigorously enforce the laws designed to
               protect the rights of children and same sex couples. In New York
               State, we welcome all families who are ready to provide loving and
               nurturing homes to foster or adoptive children. There is no place for
               providers that choose not to follow the law.

See id. In its supplemental briefing, OCFS argues that New Hope has mischaracterized the

statement and that the statement only declares that agencies must obey the law. See Dkt. No. 53-4

at 13. However, consideration of the statement as a whole suggests that the adoption agency

being discussed did not comply with the regulations regarding adoption of children by same sex

couples and that OCFS utilized enforcement mechanisms against it.

        As to the allegation that OCFS informed New Hope that it could "compromise and stay

open," OCFS argues that this is a hearsay statement and is not sufficient to demonstrate likelihood

of success on the merits. See id. However, the Second Circuit noted that this allegation, which

was included in a verified complaint, and has not been contested by OCFS, may be treated as

evidence. See New Hope, 966 F.3d at 191.




                                                19
       Another factor that was noted by the Circuit as bearing on religious hostility is the severity

of OCFS's action in ordering the closure of New Hope. See id. at 168. During the appeal, the

issue of the source of OCFS's authority to close New Hope was never resolved, but was flagged as

an issue for the Court to consider as possible evidence of hostility towards New Hope's religious

beliefs. See id. at 169. OCFS now argues that New Hope has left it with no choice but to force

closure of the agency due to its non-compliance with the regulation. See Dkt. No. 53-4 at 13.

Certainly, OCFS has the authority to enforce section 421.3(d), which presumably provides them

authority to close agencies that choose not to comply with state law. However, because the

Second Circuit questioned, without deciding, the legitimacy of OCFS's attempt to close New

Hope, the Court finds this information to be neutral.

       Finally, the Second Circuit noted that New Hope's allegations that other adoption agencies

with similar religious beliefs about marriage and family were forced to close by OCFS may be

evidence of hostility towards religious beliefs. See New Hope, 966 F.3d at 169. In its

supplemental briefing, OCFS has denied that it closed any authorized adoption agencies in New

York State in 2018 and 2019. See Dkt. No. 53-4 at 6. OCFS explains that a number of secular

and faith-based adoption agencies voluntarily discontinued adoption services, others were

removed for lack of corporate authority, and others lost accreditation or changed names. See id.

At this point, the Court cannot know how many of the voluntary closures were the result of

pressure from OCFS based on their religious beliefs, or if any such pressure was applied by OCFS

at all. Thus, the Court finds this information to be neutral.

       While not all of the evidence discussed weighs in favor of a finding of hostility when

viewed individually, the totality of the evidence indicates that section 421.3(d), as promulgated

and enforced by OCFS, is not neutral and appears to be based on some hostility towards New

                                                  20
Hope's religious beliefs. In light of the Second Circuit's all but explicit direction, the Court finds

that the totality of the evidence weighs in favor of a finding of hostility. In finding hostility, the

Court relies on a number of factors that the Circuit noted in its decision. Those factors include

OCFS's implementation of the seemingly permissive language of New York Domestic Relations

Law Section 110 as mandatory requirements in section 421.3(d), the severity of OCFS's actions

and the lack of explanation as to the legal authority to engage in such action, and statements made

by OCFS personnel which demonstrate their motivations in enforcing section 421.3(d). 1 Because


       1
          In conducting its analysis, the Court cannot ignore the drastic difference in the
circumstances which have historically led to findings of religious hostility and the circumstances
of the present case. In fact, this Court previously made the same observation. See Dkt. No. 38 at
16-24. The Second Circuit disagreed. In Lukumi, the Supreme Court noted that the sessions
surrounding the creation of the law at issue were rife with hostility, with municipal leaders calling
the church "an abomination of the Lord." See Lukumi, 508 U.S. at 541. In Masterpiece
Cakeshop, the Supreme Court noted hostile comments from members of the Colorado Civil
Rights Commission and the commission's inconsistent treatment of religious discrimination and
sexual-orientation discrimination to conclude that the commission's treatment of a cake shop
owner "violated the [s]tate's duty under the First Amendment not to base laws or regulations on
hostility to a religion or religious viewpoint." Masterpiece Cakeshop, 138 S. Ct. at 1731. In
Trump v. Hawaii, the record contained significant amounts of anti-Muslim animus. See Trump v.
Hawaii, 138 S. Ct. 2392, 2417-18 (2018) (noting statements by the President that "Islam hates us"
and that the country is "having problems with Muslims coming into the country"). In Buck v.
Gordon, 429 F. Supp. 3d 447, 451 (W.D. Mich. 2019), the court considered statements by the
Attorney General prior to her election in which she described an agency in a similar position to
that of New Hope as "'hate-mongers' who disliked gay people more than they cared about
children." Here, the only statements upon which the Second Circuit relies indicate, at worst, that
OCFS intends to ensure compliance with anti-discrimination law in the adoption process,
regardless of an organization's religious beliefs. The Court finds the argument that these
statements indicate hostility tenuous. Although the Second Circuit found the Fulton case
distinguishable, in that case, the court, in finding a nearly identical regulation neutral, noted that
the regulation did not "'proscribe particular conduct only or primarily when religious motivated;'
they proscribe only CSS's ability to turn away qualified Philadelphians on the basis of particular
character traits without regard to secular or religious reasons." Fulton, 320 F. Supp. 3d at 683
(quoting Lighthouse Inst. for Evangelism, Inc. v. City of Long Branch, 510 F.3d 253, 275 (3d Cir.
2007)). However, the Second Circuit rejected that analysis, finding that "New Hope's pleadings
easily give rise to the 'slight suspicion' of religious animosity that the Supreme Court, in both
Lukumi and Masterpiece Cakeshop, indicated could raise constitutional concern." See New Hope,
966 F.3d at 165. Although this Court respectfully disagrees, it is bound by the Second Circuit's
                                                                                             (continued...)
                                                   21
the regulation is not neutral and generally applied, then OCFS must demonstrate that section

421.3(d) is narrowly tailored to advance a compelling governmental interest. See Commack, 680

F.3d at 210 (quoting Lukumi, 508 U.S. at 533). For the following reasons, the Court finds that

OCFS has failed to make such a showing.

        Throughout this litigation, OCFS has argued that section 421.3(d) serves the state's interest

in providing homes to children by increasing the number of prospective adoptive parents. See

Dkt. No. 37 at 12. Most recently, OCFS has also argued that the state has a compelling interest in

avoiding discrimination on the basis of marital status or sexual orientation. See Dkt. No. 53-4 at

14. Additionally, OCFS argues that there is no way to more narrowly tailor section 421.3(d)

because permitting adoption agencies to refuse to consider applications of prospective families on

grounds unrelated to their ability to parent serves to reduce the number of prospective adoptive

parents. See Dkt. No. 37 at 12. New Hope argues that OCFS has failed to identify any relevant

compelling state interest and, alternatively, that applying section 421.3(d) to close New Hope does

not actually advance, nor is it narrowly tailored to advance, any compelling state interest. See

Dkt. No. 52 at 23-27.

        Certainly, the state has a compelling interest in fighting discrimination. See Fulton v. City

of Phila., 922 F.3d 140, 163 (3d Cir. 2019) (collecting cases). However, the regulation is not

narrowly tailored to advance the state's compelling interest. The Second Circuit interpreted the

amendment of the Domestic Relations Law as "signal[ing] an intent for some accommodation of

religious beliefs[.]" New Hope, 966 F.3d at 166. By failing to provide such an accommodation to

New Hope, section 421.3(d) is broader than is necessary to advance the state's compelling interest.



        1
            (...continued)
interpretation.
                                                 22
Additionally, no one disputes that the state has a compelling interest in maximizing the number of

families available to adopt. New Hope argues, however, that enforcing section 421.3(d) to close

New Hope actually runs contrary to the state's interest in maximizing the number of families

available for adoption. See Dkt. No. 52 at 23. The Court agrees. In this instance, section

421.3(d) is not narrowly tailored to advance the state's interest.

       In its decision, the Second Circuit asked whether New Hope's "recusal-and-referral"

practice is the most narrowly tailored means of avoiding discrimination without impairing New

Hope's Free Exercise and Free Speech rights. See New Hope, 966 F.3d at 183. The Circuit noted

that the record does not contain evidence of any complaints from referred couples nor does it

indicate that couples were unable to adopt as a result of referral. See id. Absent such evidence, "it

is not evident that, pending resolution of the merits of this case, recusal and referral poses such a

risk of trauma and social harm to unmarried and same-sex adoption applicants that nothing less

than the closure of New Hope's adoption operation can adequately safeguard the State's interests."

Id. Accordingly, the Court finds that New Hope has demonstrated that it is likely to succeed on

this claim.

       2. Free Speech Claim

       "New Hope claims that OCFS also violated its constitutional right to Free Speech in two

ways: (a) by compelling it to say something it does not believe, i.e., that adoption by unmarried or

same-sex couples can be in the best interests of a child; and (b) by requiring it to associate with

such couples, thereby impeding New Hope's ability to promote its own beliefs and values about

religion, marriage, and family." Id. at 170. In opposition, OCFS argues that to the extent the

Court finds that New Hope engages in speech in processing adoption applications, that such



                                                  23
speech is government speech. See Dkt. No. 53-4 at 14. Alternatively, OCFS argues that section

421.3(d) is narrowly tailored to advance compelling state interests. See id. at 14-15.

                a. Compelled Speech

        "'At the heart of the First Amendment' is the principle 'that each person should decide for

himself or herself the ideas and beliefs deserving of expression, consideration, and adherence.'"

New Hope, 966 F.3d at 170 (quoting Agency for Int'l Dev., 570 U.S. at 213 (quoting Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 641 (1994))). "Consistent with this principle, freedom of

speech means that the 'government may not prohibit the expression of an idea,' even one that

society finds 'offensive or disagreeable.'" Id. (quoting Texas v. Johnson, 491 U.S. 397, 414

(1989); Barr v. Am. Ass'n of Political Consultants, 140 S. Ct. 2335, 2354 (2020)). Similarly, the

government may not tell people that there are things that they must say. See Agency for Int'l Dev.,

570 U.S. at 213. "Thus, when government 'direct[ly] regulat[es] ... speech' by mandating that

persons explicitly agree with government policy on a particular matter, it 'plainly violate[s] the

First Amendment.'" New Hope, 966 F.3d at 170 (quoting Agency for Int'l Dev., 570 U.S. at 213)

(alterations in original).

        The Court continues to acknowledge the "inextricable link between New Hope's speech

and conduct in the placement of a child for adoption." Id. at 176. On appeal, the Second Circuit

identified three types services which are "laden with speech" relevant to New Hope's claims:

"counseling birthmothers", "instructing and evaluating adoptive parents", and New Hope's reports

regarding whether it is in the best interests of a child to be adopted by a particular applicant. See

id. at 171. New Hope provides adoption services "so that, at their end, New Hope itself can speak

on the determinative question for any adoption: whether it would be in the best interests of a child

to be adopted by particular applicants." Id. New Hope argues that, because of its religious beliefs

                                                  24
about marriage and family, "it does not believe and, therefore, cannot state, that adoption by

unmarried or same-sex couples would ever be in the best interests of a child." Id.

       The Court finds that by attempting to force New Hope to say that it is in a child's best

interests to be placed with an unmarried or same sex couple, despite New Hope's sincere

disagreement with that statement, OCFS is attempting to compel speech. Although OCFS argues

that New Hope is not compelled to speak because there is an alternative, closure is surely a harsh

alternative for New Hope and, as discussed below, it is not the most narrowly tailored means of

advancing the state's compelling interests.

               b. Government Speech

       "When government speaks, it is not barred by the Free Speech Clause from determining

the content of what it says." Walker v. Tex. Div., Sons of Confederate Veterans, Inc., 576 U.S.

200, 207 (2015) (citing Pleasant Grove City v. Summum, 555 U.S. 460, 467-68 (2009)). "That

freedom in part reflects the fact that it is the democratic electoral process that first and foremost

provides a check on government speech." Id. (citing Board of Regents of Univ. of Wis. Sys. v.

Southworth, 529 U.S. 217, 235 (2000)). "Thus, government statements (and government actions

and programs that take the form of speech) do not normally trigger the First Amendment rules

designed to protect the marketplace of ideas." Id. (citing Johanns v. Livestock Mktg. Assn., 544

U.S. 550, 559 (2005)). "The Supreme Court, however, has held that the mere fact that

government authorizes, approves, or licenses certain conduct does not transform the speech

engaged therein into government speech." New Hope, 966 F.3d at 171.

       Here, the Court previously found that any expressive conduct or other speech in which

New Hope engaged in the course of providing adoption services constitutes government speech.

See Dkt. No. 38 at 28. The Second Circuit disagreed. See New Hope, 966 F.3d at 175. In doing

                                                   25
so, the Circuit noted that none of the traditional indicators of government speech are present here.

See id. at 174. "[A]doption has not historically been treated by government as a means for it to

communicate with the public on various matters." Id. c.f. Pleasant Grove, 555 U.S. 460; Walker,

576 U.S. 200. Additionally, the record does not "suggest that the public understands New Hope's

expressive activities, either in generally providing adoption services or, ultimately, in

recommending a child's placement, to be the State's own message." New Hope, 966 F.3d at 174.

OCFS has not provided any information or evidence which indicates otherwise on either of these

points. See Dkt. No. 53-4 at 14-18.

       Finally, the Second Circuit noted that based on the pleadings, a court cannot conclude

"that 'from beginning to end' the messages conveyed by New Hope are so controlled by New York

as to be the State's own." See New Hope, 966 F.3d at 175 (quoting Johanns, 544 U.S. at 560). In

reaching this conclusion, the Circuit considered the amount of discretion afforded to each

adoption agency in reaching a conclusion regarding the propriety of placements. See id. In its

supplemental briefing, OCFS that "[a]gency discretion is not unbridled." See Dkt. No. 53-4 at 14.

OCFS argues that it has the authority to decide what factors may or may not be considered in

evaluating applicants and that compliance with such factors cannot be deemed speech. See id.

       Although OCFS may use its judgment to determine what factors adoption agencies may or

may not consider in processing adoption application, this does not eliminate the significant

discretion that agencies have in determining whether placement with prospective adoptive parents

is in the best interests of the child. See New Hope, 966 F.3d at 175. This discretion and authority

has been recognized by OCFS. See id. at 177. In fact, the applicable regulations do not define

what is in the best interests of the child, but rather provides a list of factors which the adoption

agency must consider. See id. There is no single determinative factor, rather this process requires

                                                   26
an exercise of discretion by the agency. See id. Thus, the Court finds that New Hope's message is

not so controlled by the State of New York as to be government speech.

        The Second Circuit also urged caution in extending the doctrine of government speech

beyond its established precedents. See id. at 172-73. Finding no precedent which would apply to

this case, the Court cannot find that New Hope engaged in government speech in making

recommendations as to the best interests of the child. See id. at 181.

        In the alternative, OCFS argues that even if section 421.3(d) compels speech, it is

narrowly tailored to avoid discrimination on the basis of marital status or sexual orientation and to

promote the pool of potential adoptive families. See Dkt. No. 53-4 at 15. As discussed above,

each of these interests are certainly compelling. However, section 421.3(d) is not narrowly

tailored to advance those interests. As the Second Circuit explicitly asked: is New Hope's

"recusal-and-referral" practice a narrowly tailored means for avoiding discrimination without

impairing New Hope's Free Speech rights? See New Hope, 966 F.3d at 183. Based on the current

record, the Court finds that it is.

        As it stands, New Hope has demonstrated likelihood of success as to its claim that section

421.3(d) compels it to speak contrary to its religious beliefs by requiring that New Hope say that

placement with unmarried or same sex couples is in the best interests of the child. At present,

OCFS has presented New Hope with an ultimatum: make such a statement or close. However, the

Court finds that the recusal-and-referral approach is more narrowly tailored to the state's interests




                                                  27
while protecting New Hope's Free Speech rights. 2 Accordingly, the Court finds that New Hope

has demonstrated likelihood of success on the merits of its Free Speech claim.

                                         IV. CONCLUSION

         After careful review of the record, the parties' arguments, and the applicable law, the Court

hereby

         ORDERS that Plaintiffs' motion to for a preliminary injunction (Dkt. No. 15) is

GRANTED; and the Court further

         ORDERS that OCFS may not revoke New Hope's perpetual authorization to place

children for adoption during the pendency of this litigation;

         ORDERS that, seeing no request from either party, Plaintiffs are not required to post a

bond or undertaking as security for granting the above-mentioned preliminary injunction at this

time; and the Court further

         ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: October 5, 2020
       Albany, New York




         Because the Court has found that New Hope is likely to succeed on its Free Speech claim
         2


based on the compelled speech theory, the Court need not examine New Hope's arguments with
respect to its expressive association arguments.
                                                  28
